PER CURIAM.
Scott Phillip Henretty appeals his conviction and sentence, arguing that fundamental error occurred when the trial court failed to renew the offer of counsel prior to Henretty entering his plea and failed to renew the offer prior to the imposition of sentence. Pursuant to Florida Rule of Criminal Procedure 3.111(d)(5), if a waiver of counsel is accepted at any stage of the proceedings, the trial court shall renew the offer of counsel at each subsequent stage of the proceedings. Both plea hearings and sentencing are considered critical stages that require the renewal of the offer of counsel. Beard v. State, 751 So.2d 61, 62 (Fla. 2d DCA 1999). This failure constitutes fundamental error under the facts of this case. Monte v. State, 51 So.3d 1196, 1201 (Fla. 4th DCA 2011); Smith v. State, 41 So.3d 1081, 1088 (Fla. 2d DCA 2010). We therefore vacate Henretty’s plea and sentence and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
THOMAS, ROWE, and OSTERHAUS, JJ., concur.